Appeal from a judgment of the Supreme Court (Best, J.), entered January 25, 2001 in Fulton County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to, inter alia, review various determinations of respondent finding him guilty of violating certain inmate disciplinary rules.
Petitioner was incarcerated in the Fulton County Jail in November 2000 when he initiated this CPLR article 78 proceeding seeking, inter alia, immediate treatment by a dentist. The record discloses that a dentist had already been retained to treat inmates at the jail beginning in January 2001 and that petitioner was scheduled for an appointment. Hence, this relief sought by petitioner has been granted and the part of his petition in which he sought dental care was properly dismissed as moot (see, Matter of Johnson v McGinnis, 289 AD2d 823, lv dismissed 97 NY2d 743).
Petitioner also seeks review and expungement from his record of various inmate disciplinary determinations finding him guilty of misconduct, including failure to comply with a direct order and perpetrating an assault on another inmate. He demands, in addition, the restoration of any “good time” that he might have forfeited, as well as the removal of the Hearing Officers who currently preside over disciplinary matters due to their alleged bias. We find no support in the record for petitioner’s assertions that the disciplinary proceedings were conducted in a way that violated his right to due process or that the Hearing Officers were guilty of bias (see, Matter of Jones v Coombe, 232 AD2d 685). We conclude that Supreme Court was correct in dismissing the petition in its entirety. Petitioner’s remaining contentions have been reviewed and found to be without merit.
Cardona, P.J., Carpinello, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, without costs.